Order issued November 4, 2015




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01101-CV

                 IN THE INTEREST OF T.A.S. AND C.W.S., CHILDREN

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-13-2197

                                           ORDER
       This is an accelerated appeal of the termination of Mother’s parental rights. Under Texas

Rule of Judicial Administration 6.2(a), in an appeal involving the termination of parental rights,

this Court should “so far as reasonably possible, ensure that the appeal is brought to final

disposition” within 180 days of the date the notice of appeal was filed. See TEX. R. JUD. ADMIN.

6.2.

       Mother filed a motion for new trial and her notice of appeal on August 18, 2015. The

clerk’s record and reporter’s record were filed September 11 and September 21 respectively;

Mother’s brief was due October 11, 2015. By postcard dated October 13, 2015, we informed

Mother her brief was overdue and instructed her to file, on or before October 23, her brief along

with a proper motion to extend time to file brief. See TEX. R. APP. P. 10.1(a), 10.5(b). We

cautioned her that the failure to file her brief and motion by October 23 would result in her

appeal being dismissed. See TEX. R. APP. P. 38.8(a)(1).
       When Mother did not file her brief by the date indicated, we ordered her to file her brief

and motion by November 2 and instructed that the failure to do so would result in her appeal

being dismissed without further notice. When no brief had been filed on November 2, the Clerk

of the Court contacted counsel for Mother to ensure the Court’s notices and orders were being

received. Yesterday, the Court received Mother’s motion to extend time for filing her brief, in

which she states the trial court held a hearing, overruled her motion for new trial, and signed

findings of fact and conclusions of law on October 12, 2015.

       We GRANT appellant’s motion. Appellant’s brief is due November 13, 2015. Further

extensions will not be granted absent extenuating circumstances.




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 PRESIDING JUSTICE




                                              –2–